FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                January 10, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                          FOR THE TENTH CIRCUIT


    MARY PATRICIA HYNOSKI,

              Plaintiff-Appellant,

    v.                                                 No. 10-2181
                                           (D.C. No. 6:09-CV-00812-MV-KBM)
    JOHN HARMSTON; LEA                                  (D. N.M.)
    REGIONAL MEDICAL CENTER;
    JUDGE JAMES HALL; JUDGE
    MICHAEL VIGIL; HONORABLE
    EDWARD L. CHAVEZ; JUSTICE
    PATRICIO M SERNA; JUSTICE
    PETRA JIMENEZ MAES; JUSTICE
    RICHARD C. BOSSON; JUSTICE
    CHARLES W. DANIELS,

              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before KELLY and BALDOCK, Circuit Judges, and BRORBY, Senior
Circuit Judge.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Plaintiff Mary Patricia Hynoski, appearing pro se, appeals the dismissal of

her claims arising from injuries to her wrists, medical treatment, legal advice, and

subsequent lawsuits. Although we recognize that Ms. Hynoski has faced

significant medical and financial problems, we nevertheless must affirm the

judgment of the district court.

                                          I.

      Ms. Hynoski formerly earned her living as a massage therapist in New

Mexico. Over a decade ago she injured her right wrist when she slipped and fell

at a retail food store. Defendant John Harmston, an orthopedic surgeon on staff at

the Lea Regional Medical Center, performed surgery to repair the wrist.

Ms. Hynoski filed a personal injury suit against the food store and, in 1997, a jury

found in her favor. Her attorney did not ask Dr. Harmston to testify at the trial or

argue for compensation for future medical damages.

      In 2004, the right-wrist problem resurfaced and Dr. Harmston performed a

second surgery. Ms. Hynoski initially recovered from the procedure, though she

continued to experience right-wrist pain. The same year, she began complaining

about an injury to her left wrist. Dr. Harmston recommended conservative care

rather than surgery. Ms. Hynoski sent him a letter accusing him of lying and

falsifying his medical records and filed a medical-board proceeding against him in

2005. Yet in 2006 she again sought his care for her left wrist. In light of the




                                         -2-
circumstances, Dr. Harmston declined to continue a physician-patient

relationship.

      Ms. Hynoski initiated a pro se malpractice lawsuit in state court in October

2007 against Dr. Harmston and the medical center, alleging negligence and

falsification of documents. The state trial judge granted summary judgment in

favor of defendants in February 2009, a judgment that was upheld on appeal.

      Unbowed by this adverse result, Ms. Hynoski repackaged her malpractice

claims as federal constitutional and statutory violations, then filed the instant

case. In various iterations of her complaint, she named as defendants

Dr. Harmston, the medical center, the state-court judge, and all the justices of the

New Mexico Supreme Court. She also sought sanctions against non-party

attorneys.

      The case was assigned to a magistrate judge who, because Ms. Hynoski

asked to proceed in forma pauperis, reviewed the complaint pursuant to 28 U.S.C.

§ 1915(e)(2). Discerning several flaws in the complaint, the magistrate judge

issued an order to show cause why the case should not be dismissed sua sponte.

After receiving a response to the order, the magistrate judge concluded that:

      (1) The Rooker-Feldman doctrine bars Ms. Hynoski’s challenge to the

      state-court judgment, see Mann v. Boatright, 477 F.3d 1140, 1147

      (10th Cir. 2007) (Under the Rooker-Feldman doctrine, the “district court

      cannot entertain constitutional claims attacking a state-court judgment,

                                          -3-
      even if the state court did not pass directly on those claims, when the

      constitutional attack is inextricably intertwined with the state court’s

      judgment.”) (quotation marks and alterations omitted);

      (2) the defendant judges were entitled to absolute immunity from suit for

      performance of judicial acts, see Hunt v. Bennett, 17 F.3d 1263, 1266

      (10th Cir. 1994) (“[A] state judge is absolutely immune from § 1983

      liability except when the judge acts in the clear absence of all

      jurisdiction.”) (quotation marks omitted); and

      (3) Dr. Harmston, the medical center, and the private attorneys are not state

      actors for § 1983 purposes, see Scott v. Hern, 216 F.3d 897, 906 (10th Cir.

      2000) (“[A] § 1983 claim . . . based on the conduct of a private individual”

      is appropriate only if that conduct “is fairly attributable to the state.”

      (quotation marks omitted).

The magistrate judge therefore recommended that Ms. Hynoski’s motion to

proceed in forma pauperis be denied and the matter be dismissed.

      Upon Ms. Hynoski’s objections, the district judge conducted a de novo

review and adopted the magistrate judge’s recommendations. Accordingly, the

court dismissed the case pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state

a cognizable federal claim and as legally frivolous. The district court later denied

Ms. Hynoski’s several post-judgment motions for lack of merit and denied her




                                          -4-
request to proceed in forma pauperis on appeal for lack of a reasoned,

nonfrivolous argument.

                                         II.

      If a plaintiff requests in-forma-pauperis status and the district court

dismisses the case under 28 U.S.C. § 1915(e)(2)(B), we review a dismissal for

failure to state a claim de novo, Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 806

(10th Cir. 1999), and a dismissal based on frivolousness for abuse of discretion,

Denton v. Hernandez, 504 U.S. 25, 33 (1992). Although we liberally construe

pro-se filings, Abdulhaseeb v. Calbone, 600 F.3d 1301, 1311 (10th Cir.),

cert. denied, 131 S. Ct. 469 (2010), “only a complaint that states a plausible claim

for relief survives” dismissal proceedings, Ashcroft v. Iqbal, 129 S. Ct. 1937,

1950 (2009). Further, a suit “is frivolous where it lacks an arguable basis either

in law or fact” or is “based on an indisputably meritless legal theory.” Neitzke v.

Williams, 490 U.S. 319, 325, 327 (1989).

      On appeal, Ms. Hynoski does not confront the legal reasons for the

dismissal of her case. Instead, she renews her claims of alleged constitutional

violations, insisting that the state court should have allowed her malpractice case

to proceed to trial so that Dr. Harmston and the medical center are held

accountable for her medical injuries and complications. She also emphasizes that

some defendants engaged in fraudulent misconduct.




                                         -5-
         The district court’s dismissal is based on well-established principles,

applied after a careful analysis of Ms. Hynoski’s filings. In essence, the lawsuit

attempted to attack a state-court judgment, impose liability on state-court judges

entitled to absolute immunity, and bring 42 U.S.C. § 1983 claims against private

parties. For the reasons stated in district court proceedings, the relief

Ms. Hynoski seeks is legally unavailable.

         We see no error or abuse of discretion in the district court’s disposition of

this matter and therefore AFFIRM. Further, we DENY Ms. Hynoski’s motion to

proceed in forma pauperis because her appeal has no arguable basis. See Neitzke,

490 U.S. at 325. We also DENY her motion to reconsider, amend, or alter the

judgment; and DENY her request to submit evidence not provided to the district

court.

                                                  Entered for the Court



                                                  Wade Brorby
                                                  Senior Circuit Judge




                                            -6-